Title: [Diary entry: 3 May 1790]
From: Washington, George
To: 

Monday 3d. Exercised on horseback about 9 Oclock. After my return, the Secretary of the Treasury called upon, and informed me that by some conversation he had had with Mr. King (of the Senate) it appeared that there was a probability the Senate would take up the Sales by the Legislature of Georgia, and the Affairs of the Indians which would be involved therein in a serious manner, and gave it as his opinion that if this was likely to be the case, it might be better for me to let the matter originate there, than with the Executive. The Secretary of State furnished me with his opinion on these Subjects—see his Statement. The substance of it is, that the State of Georgia by having adopted the Constitution relinquished their right to treat with, or to regulate any matters with the Indians who were not subject thereto—consequently could not delegate a power they did not possess to others and that there was good & strong ground on which to contend this matter but, inasmuch as there was a party in the State opposed to the Sales before mentioned, but which might unite to defeat a Proclamation if one should be issued upon the Plan of the Secretary at War, he suggested the propriety of a representation to the State in the first instance for the purpose of undoing in a manner least hurtful to the feelings of it the impolitic act of the Legislature & in the meantime—at the meeting proposed to be held by the Indians in the Month of June ensuing to make these people perfectly sensible of the Sentiments and intentions of the general Government towards them. 